THE THIRTEENTH COURT OF APPEALS

                                     13-15-00204-CV


                     Brock Services, LLC f/k/a Miken Specialties, Ltd.
                                            v.
                                      Eduardo Solis


                                    On Appeal from the
                    County Court at Law No. 1 of Hidalgo County, Texas
                              Trial Cause No. CL-14-3561


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.     Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

October 8, 2015